Citation Nr: 1225716	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disability, claimed as degenerative disc disease, and bulging disc, lumbar spine.

2.  Entitlement to service connection for a back disability, claimed as degenerative disc disease, and bulging disc, lumbar spine.

3.  Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to July 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in July 2007 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  The July 2007 rating denied the PTSD claim.  In the June 2010 decision, the RO determined that while new and material evidence had been submitted sufficient to reopen the claim for service connection for a back disability, the claim was thereafter again denied.  

As to the request to reopen the previously denied claim for service connection for the back disorder on the basis of new and material evidence, the Board notes that the RO has already considered this claim on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claims. 38 U.S.C.A. § 5108 (West 1991 & Supp. 2011); 38 C.F.R. § 3.156a (2011). 

The Board notes that in a June 2012 informal hearing presentation, the Veteran's representative argued that there is a pending appeal for service connection for peripheral neuropathy.  There has been no RO adjudication as to the question of whether he has timely appealed a July 2007 denial of peripheral neuropathy.  This is referred to the RO for further consideration.  The representative has also suggested that this issue may be inexplicably intertwined with the service connection issue for the back, however the Board finds that referral of this matter to the RO is appropriate, as these are separate issues, and not shown to be inextricably intertwined.  

The reopened claim for service connection for a back disorder and the claim for service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1987 RO rating action denied reopening the Veteran's previously denied claim of service connection for a back disability.  The Veteran did not appeal this decision after receiving notice later the same month.

2.  The evidence submitted since the March 1987 RO rating action, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. §§ 5103 , 5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) . 

Considering the duties imposed by VCAA and its implementing regulations, and considering the favorable outcome of the Board's determination herein below, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

II.  New and Material Claim-Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during a veteran's active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection was denied for a back disability in a December 1974 rating decision on the basis that a back disorder was not found on the last examination.  The Veteran did not appeal this decision after receiving notice in January 1975 and this decision became final.  

Thereafter, the Veteran submitted a petition to reopen his claim in February 1987, in which he reported twisting his back and pulled muscles in 1973 and having gone to an osteopath ever since discharge.  However he did not submit any medical evidence.  He reported going to the VA in Kansas City, Missouri for treatment.  The RO issued a letter in March 1987 advising him of the prior denial and telling him that his claim was not considered reopened without the submission of new and material evidence.  This letter also indicated that his notice of appellate rights (VA Form 1-4107) was enclosed.  The Veteran did not appeal this determination.  However, the RO did not attempt to obtain the VA records cited by the Veteran prior to issuing this denial, reasoning that this evidence of recent treatment would only show the presence of existence of back problems and generally would not establish a new factual basis on which service connection can be established.  The Board finds that failure to obtain the VA records cited by the Veteran in February 1987 constitutes procedural error, as such records could have potentially pointed to a continuity of symptoms that he experienced in service.  

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held in pertinent part that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that that decision held that the existence of "grave procedural error" (in that case, not obtaining complete service medical records) rendered a VA decision non-final.  Significantly however, in Bell v. Derwinski, 2 Vet. App. 611 (1992) the Court held that that VA treatment records are considered to be constructively contained in the claims folder.  For all decisions issued after the Court's holding in Bell, failure to consider VA treatment records that are constructively of record may, depending on the circumstances of the case, constitute clear and unmistakable error and thus affect the finality of a decision.  See VAOPGCPREC 12-95 (May 10, 1995).  However the Board notes that the March 1987 decision that did not consider VA treatment records reported by the Veteran predates the Bell decision, thus rendering VAOPGCPREC 12-95 not applicable.  Thus the March 1987 determination is final.  

He has since filed a petition to reopen a claim in December 2006 for service connection for a back disorder.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, as in this appeal, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Among the evidence previously before the RO in March 1987 were service treatment records that showed a normal spine on January 1968 entrance examination, with the Veteran denying recurrent back pain or any other orthopedic complaints in the accompanying report of medical history.  The service treatment records do show that in January 1973, he was seen in orthopedics with claims that all the discs in his entire spine were out of place.  He did this to show his first sergeant who did believe he had problems with his disc, so he indicated that he knocked all the others out.  Examination of the back revealed it hurt, but movements and contours were normal.  X-rays were negative for any back problems.  He was assessed with backache and advised to undergo physical therapy.  An April 1973 record noted complaints of pain in his spine that began 7 or 8 days ago, in addition to multiple other physical complaints, including headaches, ringing in the ears, loss of feelings in his legs, and a temperature that was 99.8 degrees.  Physical examination was noted to be normal.  A January 1974 record revealed he requested to see a doctor, as he had a back problem.  On separation examination in January 1974, his spine/other musculoskeletal findings were marked as abnormal and he had pain on straight leg raise.  The accompanying report of medical history revealed he confirmed having back trouble. 

The Veteran's service personnel records reveal that his primary military occupational specialty (MOS) was as a welder.

Also before the RO in March 1987 was the report of a July 1974 VA musculoskeletal examination, which gave a history of the Veteran having lifted a heavy steel object in service, with injuries to his shoulders and fingers, and with the onset of back pain at the same time.  He claimed he strained his lower back, but was told he had no injury.  He indicated that since then he had been complaining of pain in the upper and lower back.  Physical examination showed normal findings on posture, gait, and contour of the back.  He also had no tenderness, and his motion and straight leg raises were normal.  He reported that pain was not present at the time of the examination, but indicated that he had occasional attacks of pain in his upper and lower back.  Straight leg raise and X-rays were negative.  

Also received prior to March 1987 was the Veteran's petition to reopen the previously denied claim in February 1987 wherein he alleged treatment by an osteopath ever since his discharge, in addition to attending the VA medical Center in Kansas City, Missouri for treatment.  As discussed above, the RO declined to obtain these records. 

Evidence after March 1987 included private medical records from 2003 to 2007 which showed no problems with the back other than a fibroid type growth on the back.  VA records show that in June 2008, his problem list included low back pain, with X-ray findings from July 2008 showing evidence of degenerative joint disease (DJD).  MRI findings from July 2008 confirmed the presence of degenerative disc disease (DDD) and bulging of the disc without herniation or significant canal stenosis.  The August 2008 EK consult from August 2008 related a history of back pain said to have started in 1972 in service, when the Veteran picked up a plate.  He related that he went that evening for treatment and was placed in traction.  He said he did not get improvement and went to see an osteopath for further treatment.  He reported that after service he treated with an osteopath, and every so often got his back adjusted.  He had no history of back surgery.  He also related having problems with numbness in both lower extremities from the hips and thighs.  Examination was unremarkable from a neurological basis and the MRI findings were reviewed.  He was assessed with chronic back pain, and clinically no findings of weakness or loss of reflexes or depressed reflexes and no spinal stenosis.  He continued to complain of low back pain in November 2008, with medication said to be at an inadequate dose to treat it, and findings on examination of decreased range of motion.  

Also received after March 1987 was a May 2009 VA examination report which included claims file review.  The onset date of the lumbar spine pain was reported to be 1972, with the history related to his dropping a metal plate, which bent his back.  He reported having back pain ever since, progressively worse since onset.  The examination revealed complaints of fatigue, decreased motion, stiffness, weakness and pain in the review of systems.  Examination itself showed normal posture, head position and gait.  He had no abnormal spinal contours.  He did have limited motion with flexion only to 50 degrees, and extension and right rotation were 25 degrees.  The rest of the motions were 25 degrees.  The examiner reviewed the MRI findings from July 2008 and assessed diffuse DDD.  The examiner provided a medical opinion that the Veteran's current back condition was less likely as not caused by or a result of service.  The MRI was noted in his chart.  No specific traumatic injury was noted in the military chart that would indicate this severe of a back presentation.  He stated that he had to give up his work as a mechanic due to his back so it was very likely his work as a mechanic played a role in the development of degenerative back disease.  The rationale was that degenerative disease is due to trauma and wear and tear on bones.  His increased weight and his previous work as a mechanic played a role in the development of the disc disease and degenerative changes.  

VA records from 2010 to 2011, submitted in the electronic folder also received after December 1974 show that he was seen in primary care at the VA in September 2010 for diabetes, and in neurology for dementia with brain MRI planned, but he also wanted an MRI of his lumbar spine because of low back pain.  The MRI of October 2010 yielded an impression of severe degenerative changes of lumbar spine, essentially unchanged from previous examination.  An August 2011 neurosurgical consult for paresthesia noted that he was being followed for his lumbar spine, with degenerative changes noted in the MRI, and with EMG findings showing positive findings for radiculopathy.  Examination revealed normal spinal contour, without pain on palpation.  Other findings for strength and neurological manifestations were unremarkable, and the assessment was lumbar radiculopathy.  In September 2011, the Veteran was seen for a pain consult, with the Veteran giving a 10 year history of low back and bilateral leg pain, which began insidiously without any antecedent trauma.  The pain was noted to start in the midline of his lumbar spine and radiated down to both legs and feet, with associated numbness.  Examination of the spine showed no gross abnormalities, non antalgic gait and no tenderness on palpation.  He did have limited motion in all planes, and pain on extension and rotation.  His strength, sensation and reflexes were all within normal limits for the lower extremities.  After review of the October 2010 MRI he was assessed with L4-5 paracentral disc protrusion and annular tear, right L4-5 and L5-S1 neuroforaminal narrowing, L3-4 disc protrusion/annual tear and left L3-4 neuroforaminal narrowing.  

The Veteran's lay evidence submitted after December 1974 includes his contentions in a December 2011 VA Form I-9 in which he stated he could not recall the original injury to his back, but did note that he was treated in service for back problems.  He described that in his work as a welder in service he carried heavy equipment all the time.  He conceded that he worked after service as a mechanic, but stated that his back was injured prior to having worked as a mechanic.  

Based on a review of the evidence the Board finds that new and material evidence has been submitted to reopen a previously denied claim for service connection for a back disorder.  The post March 1987 evidence shows continuity of symptoms, both reported by the Veteran in his lay evidence, and as shown in the VA treatment records showing ongoing back complaints up through 2011, with DJD and DDD both diagnosed in 2008.  As the original denial of service connection for a back disorder in December 1974 was based on there being no evidence suggestive of a continuity of symptoms (worded at the time as "not found on last examination"), the post service evidence now showing medical evidence of current degenerative back disability, coupled with the Veteran's lay statements of continued post service symptoms, is so significant that it raises a reasonable possibility of substantiating his claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for the back disability, the Board finds it is necessary to remand this matter along with the claim for service connection for PTSD.  In regards to the reopened back claim, the Board notes that the RO failed to obtain potentially pertinent records of VA treatment in Kansas City, Missouri, that had been cited by the Veteran when he filed a prior petition to reopen his claim in February 1987.  As such evidence could show back symptoms or pathology dating back to a time closer to the time he left service than shown in the current evidence, such could prove pertinent to a claim based on continuity of the symptoms shown in service.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell supra at. 611.  As this evidence is relevant to the Veteran's claim for service connection, the VAMC records must be obtained according to the procedures under 38 C.F.R. § 3.159 (2011). 

Should there be success in obtaining any additional nonduplicative pertinent evidence regarding the back disability, the Board finds that an addendum opinion to the May 2009 VA examination should be obtained from a VA examiner discussing the nature and etiology of the Veteran's current back disorder, after consideration of the additional evidence.

In regards to the Veteran's claim for service connection for PTSD, the Board notes that a February 2012 VA examination to address this matter appears to have been cancelled based on his failure to report to this examination.  However review of the claims folder and electronic folder disclosed no evidence of notice of such examination sent to the Veteran regarding such examination, nor does it appear that he was notified prior to adjudication of the consequences of his failure to report for such examination.  Accordingly he should be provided another opportunity to attend a VA examination to address his PTSD claim, with notice sent to his most recent address of record pursuant to 38 C.F.R. § 3.159 (2011).  

The Board notes that the Veteran has cited stressors in an April 2010 record describing witnessing numerous traumatic deaths and injuries, observed atrocities and, lost close friends.  Later in a January 2012 record he reported war zone trauma, including being in firefights, pursuing and capturing enemy soldiers and having experienced small arms fire and mortar attacks.  While his service department records, which reveal his MOS as a welder, neither confirm nor disprove all his reported stressors, he is shown to have the Vietnam Campaign Medal with a 60 device and Vietnam Service Medal, among others, and his service in Vietnam has been conceded by VA.  

The February 2012 VA examination was to address whether the Veteran had PTSD based on a claimed stressor that is related to the veteran's fear of hostile military or terrorist activity within the current definition of 38 C.F.R. § 3.304(f)(3), which provides that a stressor adequate to support a diagnosis of PTSD which is related to "fear of hostile military or terrorist activity," includes having experienced, witnessed, or being confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Thus the rescheduled VA examination must address this in accordance with 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. 3.304(f) ).

Additionally, development should also consider the ruling of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  While the Board notes that the RO previously denied service connection for a nervous disorder other than PTSD in the unappealed December 1974 rating, further development should encompass whether any other psychiatric disorders besides PTSD are related to service in light of Clemons.  The Board notes that the service treatment records do show some consultations for possible psychiatric issues, and the post service records show that he was diagnosed with depression or dysthymic disorder along with PTSD.  

Additionally, there appears to potentially pertinent treatment records for PTSD or other psychiatric/cognitive issues that are not in the claims file or electronic record.  Of note, a March 2010 VA record documenting hospitalization for depressive symptoms noted a January 22, 2010 screening for continued treatment of depression and PTSD symptoms.  However this January 2010 record is not in the claims file or electronic record.  Additionally the available VA records from 2010 indicate that he is being followed by neurology for a progressive dementing illness, as reported in October 2010.  Such records which address a cognitive illness may also be pertinent to the PTSD claim, and should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and ask that he identify all sources of treatment he has received for his claimed psychiatric and back disorders since service.  He should be asked to furnish signed authorizations for release to the VA or private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources should then be requested, to include those VA records from Kansas City, Missouri which he cited receiving treatment from in his February 1987 claim.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2011).

2.  Thereafter following completion of the above, the AOJ should afford the Veteran a VA special psychiatric examination.  The claims file and a copy of the current 38 C.F.R. § 3.304(f) (2011) must be provided to the examiner for review prior and pursuant to conduction and completion of the examination, and review of such must be noted in the claims folder.  The examiner must determine the nature, severity, and etiology of any psychiatric disorder(s) present, to include PTSD. The examiner should provide an opinion on the following:

(a). Does the Veteran have a diagnosis of PTSD?

(b). If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD.  In identifying any claimed stressor(s) the examiner should independently review the entire record, to include the Veteran's statements regarding his claimed stressors.  After consideration of these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD, to include those stressors consistent with fear of hostile military or terrorist activity as set forth in 38 C.F.R. § 3.304(f) (2011).

(c). If PTSD is not diagnosed, the examiner should determine whether there are additional psychiatric disorders, to include depressive or dysthymic disorder, and if so, the examiner should opine as to whether it is as likely as not (i.e., at least a 50/50 probability) that any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting any period of service, was/were aggravated thereby.  The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions.

3.  Thereafter if additional records pertinent to the claim for service connection for a back disability are obtained following completion of #1, the AMC should obtain an addendum opinion to address the nature and etiology of the Veteran's claimed back disability.  The claims folder and a separate copy of this remand must be made available to the examiner who conducted the May 2009 VA spine examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  If the examiner is no longer available, the file should be forwarded to the appropriate professional.  The examiner should address the following:

Does the Veteran have any current, chronic disability of his back?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service or was the result of trauma sustained in service?  The service treatment records showing apparent treatment for recurrent back complaints should be addressed in answering this question.

Each opinion should contain comprehensive rationale based on sound medical principles and facts.  If it is deemed necessary to schedule another examination to answer the above questions, one should be scheduled.  

4.  If the Veteran fails to report for any examination scheduled above, the AOJ should ensure that it affixes copies of the notice letters in regards to the scheduling of any examinations pertinent to this appeal that were sent to the Veteran to the claims or electronic file.  

5.  Following completion of the above development, the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include discussion of aggravation of a congenital disorder when adjudicating the back claim.  An appropriate period of time should be allowed for response.

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in adverse consequences. 38 C.F.R. § 3.655 (2011). The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


